      Case 2:16-md-02724-CMR Document 1803 Filed 07/28/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                 MDL 2724
PRICING ANTITRUST LITIGATION                                   16-MD-2724

                                                               HON. CYNTHIA M.
 IN RE: CLOBETASOL CASES                                       RUFE
 IN RE: CLOMIPRAMINE CASES

 THIS DOCUMENT RELATES TO:

 ALL END-PAYER PLAINTIFF CLOBETASOL                            16-CB-27242
 CASES

 ALL END-PAYER PLAINTIFF CLOMIPRAMINE                          16-CM-27242
 CASES



                                         ORDER

      AND NOW, this 28th day of July 2021, upon consideration of the attached Stipulation

regarding answer deadlines, it is hereby ORDERED that the Stipulation is APPROVED.

      It is so ORDERED.

                                                BY THE COURT:
                                                /s/ Cynthia M. Rufe
                                                ____________________
                                                CYNTHIA M. RUFE, J.
        Case 2:16-md-02724-CMR Document 1803 Filed 07/28/21 Page 2 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                           MDL 2724
    IN RE: GENERIC PHARMACEUTICALS
                                                           16-MD-2724
    PRICING ANTITRUST LITIGATION
                                                           HON. CYNTHIA M. RUFE

    THIS DOCUMENT RELATES TO:

    IN RE: CLOBETASOL CASES                                16-CB-27242
    IN RE: CLOMIPRAMINE CASES                              16-CM-27242


              JOINT STIPULATION REGARDING ANSWER DEADLINES

        WHEREAS, on November 9, 2020, certain Defendants filed their Joint Motion to

Dismiss Certain State Law Claims and to Strike Certain Allegations in the Consolidated

Amended End-Payer Class Action Complaints (“Joint Motion”), in the above-captioned cases;1

        WHEREAS, in Pretrial Order No. 171 (May 7, 2021), the Court selected the End-Payer

Plaintiffs’ Clobetasol and Clomipramine complaints as bellwether cases and directed the parties

to, inter alia, submit proposed schedules to bring to trial the EPP complaints as to Clobetasol and

Clomipramine;

        WHEREAS, after meeting and conferring, the parties have agreed on an appropriate

deadline for the filing of Answers in the above-captioned cases in the event the Court denies the

Joint Motion in the relevant case(s);

        It is hereby STIPULATED AND AGREED, by and among the undersigned counsel as

follows:




1
 See In re Clobetasol Cases, 16-CB-27242, ECF 186 and In re Clomipramine Cases, 16-CM-
27242, ECF 142. The Joint Motion was also filed in In re Pravastatin Cases, 16-PV-27242, ECF
173, but the EPP complaint as to Pravastatin is outside of the scope of the present stipulation.

                                                1
       Case 2:16-md-02724-CMR Document 1803 Filed 07/28/21 Page 3 of 4




       1.      Defendants shall file Answers in the above-captioned cases within 45 days of any

Order denying the Joint Motion;

       2.      In the event the Court grants any aspect of the Joint Motion, within 14 days the

parties shall meet and confer regarding whether a different deadline for Answers or other filings

may be appropriate.

       It is so STIPULATED.



    Dated: July 28, 2021                                Respectfully submitted,

    /s/ Roberta D. Liebenberg                           /s/ Jan P. Levine
    Roberta D. Liebenberg                               Jan P. Levine
    FINE, KAPLAN AND BLACK, R.P.C.                      TROUTMAN PEPPER HAMILTON SAN
    One South Broad St., 23rd Fl.,                      3000 Two Logan Square
    Philadelphia, PA 19107                              Eighteenth & Arch Streets
    Tel: (215) 567-6565                                 Philadelphia, PA 19103-2799
    rliebenberg@finekaplan.com                          Tel: (215) 981-4000
                                                        jan.levine@troutman.com
    Lead and Liaison Counsel for the End-Payer
    Plaintiffs
                                                        /s/ Sheron Korpus
                                                        Sheron Korpus
                                                        KASOWITZ BENSON TORRES LLP
                                                        1633 Broadway
                                                        New York, NY 10019
                                                        Tel: (212) 506-1700
                                                        skorpus@kasowitz.com

                                                        /s/ Devora W. Allon
                                                        Devora W. Allon
                                                        KIRKLAND & ELLIS LLP
                                                        601 Lexington Avenue
                                                        New York, NY 10022
                                                        Tel: (212) 446-5967
                                                        devora.allon@kirkland.com
                                                        /s/ Chul Pak
                                                        Chul Pak
                                                        WILSON SONSINI GOODRICH & ROSA
                                                        1301 Avenue of the Americas, 40th Fl.
                                                        New York, NY 10019



                                                 2
Case 2:16-md-02724-CMR Document 1803 Filed 07/28/21 Page 4 of 4




                                    Tel: (212) 999-5800
                                    cpak@wsgr.com

                                    /s/ Sarah F. Kirkpatrick
                                    Sarah F. Kirkpatrick
                                    WILLIAMS & CONNOLLY, LLC
                                    725 Twelfth Street, N.W.
                                    Washington, D.C. 20005
                                    Tel: (202) 434-5958
                                    skirkpatrick@wc.com

                                    Defendants’ Liaison Counsel




                               3
